NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 13a0413n.06

                                         No. 12-4174                                FILED
                                                                                 Apr 26, 2013
                         UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


In re: JAMES A. WALLINGFORD,                       )
                                                   )
       Debtor,                                     )
                                                   )
MELODY WALLINGFORD,                                )
                                                   )
       Debtor                                      )
                                                   )
                                                   )        ON APPEAL FROM THE UNITED
                                                   )        STATES DISTRICT COURT FOR
JAMES A. WALLINGFORD,                              )        THE SOUTHERN DISTRICT OF
                                                   )        OHIO
       Plaintiff-Appellee,                         )
                                                   )
MELODY F. WALLINGFORD,                             )        OPINION
                                                   )
       Plaintiff-Appellee,                         )
                                                   )
v.                                                 )
                                                   )
GREEN TREE SERVICING, LLC,                         )
                                                   )
       Defendant-Appellant.                        )
                                                   )


Before: MERRITT, SUHRHEINRICH, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. The Wallingfords own a mobile home in

Ohio, along with the land that it sits on. For purposes of the anti-modification provision

encompassed in 11 U.S.C. § 1322(b)(2), we are now asked whether that home constitutes “real

property.” We conclude that it does not, and AFFIRM the decision of the district court.
No. 12-4174
In re Wallingford, et al.


                                                 I.

       In 1998, James and Melody Wallingford purchased land located at 8045 Yockey Road in

Georgetown, Ohio. As part of the deal, they also bought a mobile home to sit atop the land. This

purchase was financed through a loan provided by Homes R Us. To secure the loan, the

Wallingfords executed an open-ended mortgage on the land that also covered the purchase of the

mobile home.

       The Wallingfords agreed to repay principal in the amount of $98,016.80, with an interest rate

of 7.71% per year.1 Green Tree Servicing, LLC assumed both the note to the mobile home and the

mortgage to the real property, cross-collateralizing the lien and the mortgage, respectively.

       On April 1, 2011, the Wallingfords filed a petition for bankruptcy, seeking relief under

Chapter 13 of the bankruptcy code. $94,877.11 remained unpaid on the note held by Green Tree at

the time of filing. The Wallingfords filed a Debtors’ Plan that called for a cramdown on their mobile

home; in doing so, they asserted that the home was personal property. Green Tree objected,

countering that the mobile home was real property and thus not subject to cramdown.

       About five months later, the bankruptcy court held a confirmation hearing. At this time, it

became apparent that the Wallingfords never surrendered the title to their mobile home. Despite this,

the bankruptcy court sustained Green Tree’s objection by reasoning that a common-law fixture

analysis compelled a conclusion that the mobile home was real property.



       1
        The district court and the parties listed the interest rate as 7.1% per annum, but the Truth
in Lending Act disclosures indicate an interest rate of 7.71% per year.

                                                -2-
No. 12-4174
In re Wallingford, et al.


         The Wallingfords lodged an appeal with the district court, contending that the bankruptcy

court erred in concluding that the mobile home was real property. The district court agreed with

their contention and concluded that a mobile home must be affixed to a permanent foundation on

the land—with the home’s title surrendered to the local clerk of court—for it to become real

property. It confirmed the Wallingfords’ proposed Chapter 13 plan. Green Tree filed a timely notice

of appeal.

                                                  II.

         When we review an appeal that originates in the bankruptcy courts, we look directly to the

bankruptcy court’s decision, instead of evaluating the wisdom of the district court’s decision. In re

Alfes, 709 F.3d 631, 636 (6th Cir. 2013). But this does not prevent us from paying heed to the

district court’s reasoning; rather, we are simply unobligated to defer to it. See In re Quality Stores,

Inc., 693 F.3d 605, 609 (6th Cir. 2012). Factual findings made by the bankruptcy court are reviewed

for clear error, while conclusions of law are reviewed de novo. In re Wicker, 702 F.3d 874 (6th Cir.

2012).

         A debtor seeking Chapter 13 relief has the option of modifying, or “cramming down,” the

secured interest of the creditor to receive court approval for a reorganization plan. See 11 U.S.C. §

1325(a)(5). While the bankruptcy court may “modify the rights of holders of secured claims,” it may

not modify “a claim secured only by a security interest in real property that is the debtor’s principal

residence.” Id. § 1322(b)(2). Despite the bankruptcy code’s voluminous list of definitions, there is

no definition for the term “real property.” See generally § 101. We are, therefore, compelled to look


                                                 -3-
No. 12-4174
In re Wallingford, et al.


to state law for the term’s meaning. See Giant Eagle, Inc. v. Phar-Mor, Inc., 528 F.3d 455, 459 (6th

Cir. 2008).

        This leaves us with the quandary of which state law to examine. While Green Tree asks us

to adopt the reasoning of prior bankruptcy appellate panel decisions that discussed the Ohio

common-law fixture analysis, our consideration of this appeal must begin with the question of

whether In re Reinhardt, 563 F.3d 558 (6th Cir. 2009), controls the outcome of this case as circuit

precedent. We conclude that it does.

        Much like the matter before us, Reinhardt dealt with the anti-modification provision of §

1322(b)(2). Id. at 561. The case also involved a parcel of real property in Ohio, on which a mobile

home had stood—the lender had a security interest in both the real property and the mobile home.

Id. at 560. Attempting to cast the security interest in the real property as the dispositive factor, the

creditor contended that there was no need to look to state law to determine whether the anti-

modification provision should apply. Id. at 562.

        We declined to adopt this proposition because the creditor’s reading of § 1322(b)(2) was an

untenable one. See id. at 563 (observing that the lender’s reading of the statute required the

adjustment of its wording, thereby “show[ing] the error of its interpretation”). As a result, we

declared that it was proper for a bankruptcy court to look to state law to determine whether the

mobile home qualified as real property, as that question remained unanswered by the bankruptcy

code. See id. But, prior to doing so, we identified the provision of Ohio law that would otherwise

determine the outcome of the case if the creditor’s argument on appeal was unsuccessful. We looked


                                                 -4-
No. 12-4174
In re Wallingford, et al.


to a state law framework that was, and remains, straightforward: according to section 5701.02(B)(2)

of the Ohio Revised Code, “a mobile home is generally considered personal property, and only

becomes real property if (1) ‘the home is affixed to a permanent foundation and is located on land

owned by the owner of the home,’ and (2) ‘the certificate for the mobile home has been inactivated

by the clerk of the court of common pleas that issued it.’” Id. at 561-62 (quoting Ohio Rev. Code

§ 5701.02(B)(2)) (internal modifications omitted). We ultimately affirmed the decision of the

bankruptcy court by relying upon this statute.

       As the district court noted in the present matter, Green Tree’s attempt to avoid modification

is a futile one if section 5701.02(B)(2) is dispositive—the Wallingfords never had the title to their

mobile home “inactivated” by surrendering it. Recognizing this dead end, Green Tree instead seeks

to rationalize the validity of the bankruptcy court’s decision by relying upon two earlier decisions

from this circuit’s bankruptcy appellate panels, In re Cluxton, 327 B.R. 612, 614 (6th Cir. BAP

2005), and In re Davis, 386 B.R. 182 (6th Cir. BAP 2008), to suggest that section 5701.02(B)(2) is

not the only means by which the real property determination can be made under Ohio law.

       But our decision in Reinhardt is the law of this circuit, and we are obligated to follow it. See

United States v. Humphrey, 287 F.3d 422, 452 (6th Cir. 2002) (“It is axiomatic that a court of

appeals must follow the precedent of prior panels within its own circuit.”). While the Reinhardt

court touched upon Cluxton and Davis, it did not entertain the possibility that the common-law

fixture analysis, standing alone, could determine whether a mobile home was real property for

purposes of the anti-modification provision. This suggests that the Reinhardt court impliedly


                                                 -5-
No. 12-4174
In re Wallingford, et al.

rejected the dichotomous (or more accurately, open-ended) approach that Green Tree now asks us

to adopt—one where the common-law fixture analysis can substitute for the conjunctive, two-part

test provided by section 5701.02(B)(2).

       Green Tree attempts to diminish the relevance of Reinhardt by noting that the state-law real

property determination was uncontested in that case—both parties stipulated that section

5701.02(B)(2) should govern if the lender’s arguments ultimately proved to be unavailing. See

Reinhardt, 563 F.3d at 562 (“Vanderbilt does not contest the bankruptcy court’s finding that the

mobile home is personal property under Ohio law.”). That is not, however, the standard that we use

to measure the precedential value of our prior observations of law. While, at times, it may be

difficult to discern a holding, see Metropolitan Hosp. v. U.S. Dep’t of Health and Human Servs., ---

F.3d ----, 2013 WL 1223307, at *10 (6th Cir. Mar. 27, 2013) (published decision), one exists when

our determination of a matter of law is “pivotal to [a] decision.” United States v. Hardin, 539 F.3d

404, 438 (6th Cir. 2008) (Batchelder, J., concurring in part and dissenting in part) (quoting Black’s

Law Dictionary, 8th ed. 2004). In Reinhardt, our decision to affirm the bankruptcy court ultimately

pivoted on the Ohio statute—therefore, our reliance on that law has precedential value.

       Finally, we note that Green Tree’s characterization of Reinhardt as a mere recognition of

“how Ohio’s tax code classifies a mobile home for tax purposes” is a bit misleading and too narrow

in scope. (See Appellant’s Br. at 18.) Our decision in Reinhardt does more than just that—it uses

that recognition as a means for determining when and whether a mobile home is protected from

cramdown. In relying upon the Ohio tax statute, we did indeed observe that “an Ohio citizen’s

obligation to pay taxes on his or her unattached mobile home as personal property is completely

                                                -6-
No. 12-4174
In re Wallingford, et al.

unrelated to how a federal bankruptcy court would treat that same mobile home in determining

whether to allow a cramdown.” Reinhardt, 563 F.3d at 564. Context, however, matters—we made

that observation only to express that our decision to rely upon that particular provision of state law

for bankruptcy purposes maintained the harmony between Ohio’s tax code and the federal

bankruptcy code. See id. (“First, compliance with both the federal bankruptcy statute and the Ohio

tax statute is possible . . . .”). Hence, Green Tree’s argument in this regard is unavailing.

                                                 III.

       To say the least, decisions from the Ohio courts on this issue have not served as models of

clarity. Some Ohio courts have disregarded—or at the very least, diminished—the importance of

the surrender requirement and have primarily relied upon a traditional common-law fixture analysis

to determine whether a mobile home is real property. See, e.g., Rickett v. Ohio Real Estate

Appraiser Bd., No. 07AP-667, 2008 WL 2553043, at *7 (Ohio Ct. App. June 26, 2008). But the

origin of this trend appears to be our own bankruptcy courts, particularly the Cluxton court. The

Cluxton court, in turn, relied on Snyder v. Hawkins, No. 03-CA-007, 2004 WL 48882 (Ohio Ct. App.

Jan. 9, 2004), to come to the conclusion that “Ohio courts have held that a failure to precisely follow

the statute [by failing to surrender the title] . . . does not negate the mobile home becoming part of

the real property by operation of law.” In re Cluxton, 327 B.R. at 615; see also Rickett, 2008 WL

2553043, at *7 (citing In re Cluxton, 327 B.R. at 615).

       Snyder, however, has no such holding. The case was decided on res judicata grounds, with

the propriety of foreclosure proceedings already stipulated to by the parties, thus being

unchallengeable through a collateral attack. Snyder, 2004 WL 48882, at *5. Indeed, the Snyder

                                                 -7-
No. 12-4174
In re Wallingford, et al.

court cited an opinion by the Ohio Attorney General which recognized the surrender of title as the

final step to complete the transition from personalty to realty—if there is no surrender, then the

transformation to realty remains incomplete because the property has not crossed the requisite

threshold of affixation. See id.; see also 1993 Ohio Op. Att’y Gen. No. 2-385 (“[T]he owner must

surrender the certificate of title to a manufactured home any time that a county auditor determines

that the home has been altered sufficiently to classify it as real property.”).

       Other Ohio case law reinforces the importance of requiring the surrender of title prior to the

recognition of a mobile home as real property. In Benner v. Hammond, 673 N.E.2d 205 (Ohio Ct.

App. 1996), the Ohio Court of Appeals wrestled with the question of how to discern whether a trailer

is mobile or permanently affixed for purposes of a restrictive covenant. The deciding factor was the

owner’s certification that a home will not be moved—i.e., surrender of title. See id. at 209. This

conclusion was compelled by the fact that “almost any home is moveable, and therefore it is

unreasonable to harp on the possibility that a manufactured home may be moved.” Id. Given these

considerations, it seems imprudent to endorse an interpretation of Ohio law that allows the common-

law fixture analysis, standing alone, to govern the outcome of a case involving the cramdown of a

mobile home. There must be more—and the Reinhardt framework provides it.

                                                  IV.

       Seeing no reason to deviate from our decision in Reinhardt, we conclude that the

Wallingfords’ failure to surrender the title to their mobile home is dispositive in this matter: the

home is personal property under Ohio law and thus subject to cramdown. Accordingly, the decision

of the district court is AFFIRMED.

                                                 -8-